                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

_______________________________________

    IN RE:

    APPLICATION OF PIONEER RECOVERY               Case No. PF
    FUND LP and CHAMPLAIN
    INVESTMENT HOLDINGS LTD. TO
    TAKE DISCOVERY
    PURSUANT TO 28 U.S.C. § 1782

                           Applicants.


                        DECLARATION OF BLAISE U. CHOW, ESQ.

         Blaise U. Chow, pursuant to 28 U.S.C. § 1746, hereby declares:

         1.     I am a member of Ropers Majeski, P.C., counsel for Pioneer Recovery Fund LP

and Champlain Investment Holdings, Ltd. (together, “Applicants”) in the above-captioned

matter. I respectfully submit this declaration in support of the Application of Pioneer Recovery

Fund LP and Champlain Investment Holdings, Ltd. for an Order to Take Discovery Pursuant to

28 U.S.C. § 1782. The application is being brought on an ex parte basis because courts in the

Second Circuit routinely handle § 1782 requests ex parte.1 No previous applications for this

discovery has been made.

         2.     I am knowledgeable about the matters described below, and the facts stated herein

are true and correct to best of my knowledge.



1
 See, e.g., In re Hornbeam Corp., 2015 WL 13647606, at *4 (S.D.N.Y. Sept. 17, 2015)
(collecting cases, and noting that "[d]istrict courts may and customarily do resolve applications
for discovery pursuant to § 1782 through ex parte proceedings" and that there is "widespread
recognition that § 1782 applications are properly handled ex parte"); see also Gushlak v.
Gushlak, 486 F. App'x. 215,217 (2d Cir. 2012) ("[I]t is neither uncommon nor improper for
district courts to grant applications made pursuant to § 1782 ex parte."); In re Application of
Esses, 101 F.3d 873 (2d Cir. 1996); In re Application of Aldunate, 3 F.3d 54 (2d Cir. 1993).
       3.      Attached hereto as Exhibit A are true and correct copies of the proposed

subpoenas for document production and testimony to be served upon Amanda Wilson.

       4.      Attached hereto as Exhibit B are true and correct copies of the proposed

subpoenas for document production and testimony to be served upon 10 East 63 rd Street, Inc.

       5.      Attached hereto as Exhibit C are true and correct copies of the proposed

subpoenas for document production and testimony to be served upon Pedro Santiago.

       6.      Attached hereto as Exhibit D are true and correct copies of the proposed

subpoenas for document production and testimony to be served upon Astrid Pillay.

       7.      Attached hereto as Exhibit E are true and correct copies of the proposed

subpoenas for document production and testimony to be served upon Charles Holzer.

       8.      Attached hereto as Exhibit F is a true and correct copy of the Writ of Summons

Applicants intend to file in the Supreme Court of the Commonwealth of the Bahamas, Common

Law and Equity Division.

       9.      Attached hereto as Exhibit G is a true and correct copy of the Entity Information

for 10 East 63rd Street, Inc. on file with the New York State Department of State, Division of

Corporations, accessed from New York State’s online Corporation & Business Entity Database

(https://www.dos.ny.gov/corps/bus_entity_search.html).

       10.     Attached hereto as Exhibit H is a true and correct copy of the Entity Information

for Halstead Manhattan, LLC on file with the New York State Department of State, Division of

Corporations, accessed from New York State’s online Corporation & Business Entity Database

(https://www.dos.ny.gov/corps/bus_entity_search.html).

       11.     Attached hereto as Exhibit I are true and correct screenshots of Astrid Pillay’s

“Agent Profile” accessed from the corporate website of Halstead Real Estate on August 3, 2020
(https://www.halstead.com/real-estate-agent/astrid-pillay). The profile lists a townhouse located

at “10 East 63rd Street” and describes it one of “selected closed transactions in which Amid

Pillay represented the buyer, the seller, or both.” See page 5.

        12.        Attached hereto as Exhibit J is a true and correct copy of an Order of this Court

dated September 25, 2014 granting an application to take discovery from Charles Holzer

pursuant to 28 U.S.C. § 1782.

        13.        Attached hereto as Exhibit K is a true and correct copy of an affidavit of service

of discovery on Charles Holzer, made pursuant to the aforementioned Order of this Court,

reflecting that Charles Holzer was personally served at 233 East 62 nd Street, New York, New

York 10065 on September 29, 2014. Upon information and belief, Mr. Holzer continues to reside

at this address.

        14.        Attached hereto as Exhibit L is a true and correct copy of an affidavit of Pedro

Santiago filed in the Supreme Court of the State of New York on August 16, 2013, in which Mr.

Santiago held himself out as the vice president of 10 East 63 rd, Inc.



        I declare under penalty of perjury that the foregoing is true and correct.



Dated: August 21, 2020

                                                                ______________________________
                                                                Blaise U. Chow
